Citation Nr: 1818177	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  04-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 22, 2005, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from February 1994 to April 1998.
This matter comes to the Board of Veterans' Appeal (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In April 2011, September 2012, and February 2017, the Board remanded this claim for additional development.


FINDINGS OF FACT

1.  A December 2002 rating decision denied the Veteran's claim for nonservice-connected pension benefits and notice of that decision was mailed to the Veteran later in December 2002.

2.  The December 2002 rating decision became final when it was not appealed and new and material evidence was not associated with the claims file in the first year following issuance of the December 2002 notice of the decision.

3.  The most probative evidence of record shows that the Veteran's next claim for nonservice-connected pension benefits was received by the RO on July 8, 2005, and she has been permanently and totally disabled due to disabilities since that time. 


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 8, 2005, but no earlier, for the award of the nonservice-connected pension benefits is met.  38 U.S.C.A. §§ 1521, 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. § 3.1, 3.155, 3.157 (2015); 38 C.F.R. §§ 3.1, 3.3, 3.102, 3.104, 3.105, 3.151, 3.156, 3.160, 3.400, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims, in substance, that she is entitled to an effective date dating back to December 6, 2004, for the award of nonservice-connected pension benefits because this is the date that the record shows she became too disabled to work.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); also see e.g., VA Form 9, Appeal to Board of Veterans' Appeals, dated in April 2008.  

As noted above, Board remanded the appeal on three occasions in order to re-associate with the record documents referenced in the March 2008 statement of the case (SOC).  It was also remanded to provide the Veteran with notice that these records had been lost and to give her an opportunity to provide the RO with the missing records.  While the appeal was in remand status, the Veteran was provided notice of the missing records in December 2011 and April 2017.  Moreover, in December 2011 and December 2012 the Veteran provided VA with copies of some of the missing records.  

Additionally, while the appeal was in remand status the AOJ was able to obtain and re-associate with the record all but a few of the missing records.  Specifically, and as noted by the RO in the December 2017 supplemental statement of the case, VA was not able to re-associate with the claims file the June 23, 2005, correspondence; the July 8, 2005, claim for nonservice-connected pension benefits; the December15, 2005 report of contact; and the January 2006 waiver letter from the Veteran.  

Given the above development, the Board finds that there was substantial compliance with the Board remand instructions and VA adjudication of this claim may go ahead without the missing records.  See 38 U.S.C.A. §§ 5103; 5103A(b) (West 2014); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); also see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that when service treatment records are lost the Board has a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision).

As to the merits of the earlier effective date claim, rating decisions become final when not appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

Effective March 24, 2015, VA amended the regulations regarding the filing of claims by rescinding 38 C.F.R. § 3.157 which applied to informal claims, revised 38 C.F.R. § 3.155 to specify procedures for filing a claim and adding the concept of an intention to file a claim, and added 38 C.F.R. § 3.160 which defines a complete claim.

Nonetheless, under the laws and regulations that were in place at the time the Veteran filed her claim for VA benefits, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Moreover, the term "claim" or "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In addition, in meant any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

With the above laws and regulations in mind, in June 2002 the Veteran filed her initial claim for nonservice-connected pension benefits.  In a December 2002 rating decision the RO denied this claim.  Later in December 2002, the RO mailed the Veteran notice of this decision.  A review of the record on appeal does not reveal that the Veteran thereafter appealed the December 2002 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Moreover, the record does not show that new and material evidence as to the nonservice-connected pension claim was associated with the claims file in the first year following issuance of the December 2002 notice of that decision despite both lay statements and medical evidence being associated with the record during that time.  See 38 C.F.R. § 3.156(b).  Furthermore, the Veteran has not ever claimed that there was clear and unmistakable error in the December 2002 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.  Therefore, the Board finds that the December 2002 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Accordingly, the Board finds that the effective date for the nonservice-connected pension benefits can be no earlier than the date the Veteran filed a new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

The March 2008 SOC reported that that the RO received the Veteran's next claim for nonservice-connected pension benefits on July 8, 2005.  As explained above, this record is no longer found in the claims file.  Nonetheless, given the citation to the claim in the SOC and with granting the Veteran the benefit of any doubt in this matter, the Board finds that VA received the appellant's first post-December 2002 claim for nonservice-connected pension benefits on July 8, 2005.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In reaching the conclusion, the Board has not overlooked the fact that the record also does not include the earlier June 23, 2005, correspondence.  However, the Veteran has never claimed that the June 23, 2005, correspondence acted as her new claim for nonservice-connected pension.  Moreover, the March 2008 SOC does not report that it received her claim for nonservice-connected pension benefits on June 23, 2005.  Therefore, the Board finds that the preponderance of the evidence shows that the now lost June 23, 2005, correspondence does not act as an earlier claim for nonservice-connected pension benefits. 

Similarly, in reaching this conclusion the Board has not overlooked the Veteran's claim that she is entitled to an effective date dating back to December 6, 2004, because this is the date that the record shows she became too disabled to work.  However, a review of the record on appeal does not reveal a pre-June 23, 2005, formal or informal claim.  See 38 U.S.C. § 5101(a); 38 C.F.R. §§ 3.1(p), 3.155(a).  

In this regard, the Board finds that medical records standing alone cannot act as a claim for nonservice-connected pension benefits.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, with regard to any contentions under 38 C.F.R. § 3.400(o)(2) that the effective date should be the earliest date it is factually ascertainable that an increase in disability had occurred within one year prior to the claim, the Board finds that this rule pertains to claims for increased ratings and not to a claim for nonservice-connected pension benefits.  Lastly, while the record shows that the Veteran is totally and permanently disabled including because of a psychiatric disorder, she does not claim and the record does not show that her disabilities were so incapacitating that she was prevented from filing her claim earlier than June 23, 2005.  38 C.F.R. § 3.400(b)(1)(ii)(B).

Therefore, after considering the Veteran and her representative's contentions, the Board finds that the effective date for the award of the nonservice-connected pension benefits can be no earlier than the date VA received her new claim for nonservice-connected pension benefits following the prior final denial in December 2002 (i.e., June 23, 2005).

Lastly, since the effective date is the date of claim or the date entitlement arose, whichever is later, the Board will next address when the record first showed that the Veteran met the criteria for nonservice-connected pension benefits.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  

Generally, a pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  

The RO in the February 2008 rating decision granted the Veteran nonservice-connected pension benefits effective August 22, 2005, because this is the date that the Social Security Administration (SSA) found her disabled.  

However, while the Board agrees with the SSA that the record showed that the Veteran was permanently and totally disabled, the Board also finds that it is not bound by the SSA's effective date.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992).  Moreover, the Board finds that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under Diagnostic Code 7528); see also Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014) (a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms).  

Tellingly a review of the record on appeal, to include the records obtained for the SSA, shows that the Veteran last worked in 2002 as well as documents multiple psychiatric hospitalizations and emergency room visits since 2001.  The also show her having problems with suicidal ideation.  Similarly, her Global Assessment of Functioning (GAF) was reported on at least one occasion to be as low as 20 suggesting that her nonservice connected psychiatric disabilities were manifested by "[s]ome danger of hurting self or others . . . or occasionally fails to maintain minimal personal hygiene . . . or gross impairment in communication."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  While current VA regulations no longer reference GAF scores and the DSM IV in 2013 was replaced by the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013)  (DSM-V), the Board nonetheless find these earlier characterizations as to the severity of the Veteran's psychiatric symptomatology helpful in considering when she first met the criteria for nonservice-connected pension benefits.  Lastly, the Board notes that starting in late 2005 treatment records also documented the Veteran's hospitalizations and surgery because of right knee osteomyelitis. 

Given the above record, the Board finds that with granting the Veteran the benefit of any doubt in this matter that she was permanently and totally disabled from nonservice-connected disabilities at least as early as June 23, 2005.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that entitlement to nonservice-connected pension benefits arose as early as June 23, 2005.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3). 

Since the effective date for nonservice-connected pension benefits is the date of claim or the date entitlement arose, whichever is later, the Board finds that the Veteran met the criteria for these benefits as of June 8, 2005, but no earlier.

ORDER

An earlier effective date of June 8, 2005, but no earlier, is granted for the award of nonservice-connected disability pension benefits subject to the regulations controlling disbursement of VA monetary benefits.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


